Case 1:19-cv-22168-CMA Document 1 Entered on FLSD Docket 05/28/2019 Page 1 of 4




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

                                             CASE NO:

 ALFREDO ROSELLO

          Plaintiff,


 vs.

 GS GROUP SERVICES LLC d/b/a RIGHT
 CARS MIAMI, a Florida Limited Liability
 Company, and MAURICIO GALLEGO
 CUEVAS, individually,

       Defendants.
 ___________________________________/

                                     NOTICE OF REMOVAL

          Defendant, GS GROUP SERVICES LLC (hereinafter “GS GROUP”), by and through uts

 undersigned counsel and pursuant to 28 U.S.C. § 1331 and 28 U.S.C. §1441(a), file this Notice of

 Removal of this cause from the Eleventh Judicial Circuit in and for Miami-Dade County, Florida,

 to the United States District Court for the Southern District of Florida and allege as follows:

          1.      Defendant GS GROUP is named in a civil action brought in the Circuit Court of

 the 11th Judicial Circuit in and for Miami-Dade County, Florida captioned Alfredo Rosello v. GS

 Group Services LLC d/b/a Right Cards and Mauricio Gallego Cuevas, case no. 2019-CC-008854.

 See Exhibit A.

          2.      Plaintiff served GS GROUP on April 29, 20191. See Exhibit B. Accordingly, this

 Notice of Removal is timely filed within thirty (30) days after the date of receipt of summons and



 1
     It does not appear from the state docket that Plaintiff has served Defendant CUEVAS.
Case 1:19-cv-22168-CMA Document 1 Entered on FLSD Docket 05/28/2019 Page 2 of 4



 a copy of the initial pleading setting the claim for relief upon which this action is based. See 28

 U.S.C. §1446(b); Murphy Brothers, Inc., v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 354

 (1999)(holding that thirty day time period under removal statute begins to run from the date of

 formal service). Pursuant to Fed.R.Civ.P.81(c), Defendant GS GROUP may file their responsive

 pleadings to Plaintiff’s Complaint within seven days after the filing of this Notice of Removal.

         3.      Plaintiff has filed a five-count Complaint. See Exhibit A. Two of the counts,

 specifically, counts IV and V, are claims for minimum wages and overtime pay under the Fair

 Labor Standards Act, 29 U.S.C. § 201, et seq. The first three counts are filed under state common

 law (breach of contract, unjust enrichment, and quantum meruit) and arise from the same nucleus

 as the federal-based claims. Namely, the first three state law counts seek recovery of wages for the

 same hours as those being claimed in counts IV and V.

         4.      Plaintiff’s Complaint asserts claims brought pursuant to the Fair Labor Standards

 Act, 29 U.S.C. §201, et. seq. See Exhibit A. This Court has original subject matter jurisdiction

 over Plaintiff’s Complaint pursuant to 28 U.S.C. §13312. Breuer v. Jim’s Concrete of Brevard,

 Inc., 538 U.S. 691, 694 (2003) (explaining that district courts have original jurisdiction over FLSA

 claims pursuant to §1331 and §1337(a)).

         5.      This Court has supplemental jurisdiction pursuant to 28 U.S.C. §13673 for the state

 law claims of breach of contract, unjust enrichment, and quantum meruit.




 2
    The district courts shall have original jurisdiction of all civil actions arising under the
 Constitution, laws or treatises of the United States.
 3
   In any civil action of which the district courts have original jurisdiction, the district courts shall
 have supplemental jurisdiction over all other claims that are so related to claims in the action
 within such original jurisdiction that they form part of the same case or controversy under Article
 III of the United States Constitution. Such supplemental jurisdiction shall include claims that
 involve the joinder or intervention of additional parties.
Case 1:19-cv-22168-CMA Document 1 Entered on FLSD Docket 05/28/2019 Page 3 of 4



        6.      The United States District Court for the Southern District of Florida embraces the

 county in which the state court action is now pending and, therefore, this Court is a proper venue

 for this action pursuant to 28 U.S.C. § 105(a)(1).

        7.      As required by 28 U.S.C. § 1446(d), a Notice to State Court of Removal, along with

 a copy of this Notice of Removal, will be promptly filed in the Circuit Court of the Eleventh

 Judicial Circuit in and for Miami-Dade County, Florida and served upon counsel. A copy of the

 Notice to State Court of Removal is attached as Exhibit C.

        8.      Attached are all documents which have been filed in the state court action. Exhibit

 D.

        WHEREFORE, Defendant GS GROUP respectfully request that this matter be removed

 from the Circuit Court of the Eleventh Judicial Circuit in and for Miami-Dade County, Florida to

 the United States District Court for the Southern District of Florida.

        DATED this 28th day of May, 2019.




                                                       Mamane Law LLC
                                                       10800 Biscayne Blvd., Suite 350A
                                                       Miami, Florida 33161
                                                       Telephone (305) 773 - 6661
                                                       E-mail: mamane@gmail.com

                                                       s/ Isaac Mamane
                                                       Isaac Mamane, Esq.
                                                       Florida Bar No. 44561
Case 1:19-cv-22168-CMA Document 1 Entered on FLSD Docket 05/28/2019 Page 4 of 4



                                     CERTIFICATE OF SERVICE

        I hereby certify a true and correct copy of the foregoing was served on Plaintiff’s counsel,

 Jason S. Remer, Esq., 44 West Flagler Street, Suite 2200, Miami, Florida 33130, on this 28th day

 of May, 2019.



                                                      Mamane Law LLC
                                                      10800 Biscayne Blvd., Suite 350A
                                                      Miami, Florida 33161
                                                      Telephone (305) 773 - 6661
                                                      E-mail: mamane@gmail.com

                                                      s/ Isaac Mamane
                                                      Isaac Mamane, Esq.
                                                      Florida Bar No. 44561
